Citation Nr: 0110372	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that denied service connection for the cause of the veteran's 
death.  In August 2000, the appellant appeared and gave 
testimony at an RO hearing before a hearing officer.  A 
transcript of that hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

The appellant contends that the veteran's service connected 
residuals of aspiration pneumonia resulted in his death and 
that service connection for the cause of the veteran's death 
is therefore warranted.  

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather a 
causal connection must be shown.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

According to the veteran's death certificate, he died on 
January [redacted], 2000, at the age of 77.  His death was the result 
of severe pneumonia of both lungs.  Alzeimer's disease and 
prostate cancer were listed as conditions significantly 
contributing to the veteran's death.  An autopsy was not 
performed.  

In April 1964, the veteran was hospitalized for the treatment 
of service connected duodenal ulcer disease.  In the course 
of this hospitalization, a Levin tube was inserted.  In May 
1964, approximately one week after discharge from the above 
period of VA hospitalization, the veteran was again 
hospitalized at a private facility for the treatment of 
diagnosed aspiration pneumonia.  

In a decision of September 1966, the Board found that the 
aspiration pneumonia for which the veteran was hospitalized 
privately in May 1964 was likely due to the insertion of the 
Levin tube during the VA hospitalization that occurred the 
previous month.  The Board therefore granted service 
connection for aspiration pneumonia as secondary to treatment 
for the veteran's service connected duodenal ulcer disease.  
In a rating decision of October 1966, the RO assigned a 
noncompensable evaluation (zero percent) rating for 
aspiration pneumonia, effective from June 8, 1966.  This 
noncompensable rating remained in effect until the date of 
the veteran's death.  

In May 1967, the veteran was hospitalized at a private 
hospital and found to have a large duodenal ulcer penetrating 
into the pancreas.  He underwent a vagotomy, hemigastrectomy, 
and anterior gastrojejunoscopy at that time.  

During a VA gastrointestinal examination in July 1976, it was 
reported that the veteran had to eat small and frequent meals 
or he would get chest pains.  It was noted that there was 
very little of his stomach remaining after surgery.  An upper 
gastrointestinal study performed during the examination 
showed that about 80 percent of his stomach had been removed.  
A chest x-ray showed normal hilar areas and clear lungs.  

Later in July 1976 the VA saw the veteran as an outpatient 
with a main complaint of regurgitation and/or a feeling that 
he had to belch.  No further clinical records reflecting 
treatment for the veteran's service-connected duodenal ulcer 
disease are in the claims folder.  However, the record does 
contain a VA outpatient evaluation dated in April 1998, in 
which the veteran's problems were identified as Alzheimer's 
dementia and history of peptic ulcer disease with status post 
gastric resection.  It was noted at that time that the 
veteran was receiving private treatment, apparently for 
Alzheimer's disease.  It was also noted that the veteran was 
to be seen by the VA in August 1998 for follow-up, but no VA 
clinical records reflecting further treatment or evaluation 
are in the claims folder.   The record does contain a 
Referral For Community Nursing Home Care (VA Form 10-1204) 
which indicates that the veteran was referred to a private 
nursing care facility in June 1998 with diagnosis which 
included Alzheimer's dementia and history of peptic ulcer 
disease with gastric resection.  

Clinical records from a private nursing home facility 
indicate that the veteran underwent a swallowing consultation 
in early February 1999.  At the conclusion of this 
evaluation, the veteran's family was informed of the risks of 
aspiration if a puree diet was not adhered to.  In late 
December 1999, the veteran was noted to have an elevated 
temperature of 104.9 degrees Fahrenheit.  Evaluation revealed 
rhonchi throughout the lung fields and the veteran was 
transferred to a private hospital.  Upon admission to the 
hospital, an x-ray and physical examination revealed 
pneumonia in the right lung.  It was noted that the veteran 
was reported to have had swallowing difficulties over the 
years and significant vomiting the day prior to 
hospitalization.  Further evaluation in early January 2000 
noted a history dementia associated with previous strokes.  
After examination, the diagnosis was aspiration pneumonia 
associated with possible aspiration pneumonitis.  The veteran 
expired at this facility on January [redacted], 2000.  

In a September 2000 statement, a physician associated with 
the private medical facility where the veteran expired stated 
that the veteran's death was due to aspiration pneumonia.  
(Aspiration pneumonia is defined as pneumonia due to the 
entrance of foreign matter, such as food particles, into the 
respiratory system bronchi.  Dorland's Illustrated Medical 
Dictionary, 1221 (24th ed. 1965))  

During a hearing conducted at the RO in August 2000, the 
appellant stated, essentially, that she believed that the 
episode of aspiration pneumonia for which service connection 
had been granted resulted in weakening of the veteran's 
respiratory system and made him prone to further episodes of 
pneumonia.  The appellant indicated that the veteran had had 
pneumonia periodically ever since 1964, and that he was 
treated for this problem at a VA hospital.  She also said 
that he had received treatment for his stomach disorder and 
also for difficulties with his throat.  

The above evidence indicates that the veteran was service 
connected for the residuals of a 1964 episode of aspiration 
pneumonia which occurred as a result of treatment for the 
veteran's service connected duodenal ulcer disease.  The 
record also indicates that the veteran died of an episode of 
aspiration pneumonia which occurred in December 1999 and 
January 2000.  The key questions in this case therefore 
appear to be whether there was a relationship between the 
1964 episode of aspiration pneumonia, the residuals of which 
were service connected, and the veteran's fatal episode of 
aspiration pneumonia in late 1999 and early 2000 or whether 
there was a relationship between the veteran's service 
connected duodenal ulcer disease and his fatal episode of 
aspiration pneumonia.  

It is noted that the record contains evidence that, besides 
service connected duodenal ulcer disease, the veteran also 
suffered from, and received treatment for, Alzheimer's 
disease, and residuals of cerebral vascular accidents 
(strokes), which could also affect the veteran's ability to 
swallow nourishment and therefore contribute to episodes of 
aspiration pneumonia.  The Board further notes that no VA 
clinical records subsequent to July 1976 are in the claims 
folder, except for the April 1998 evaluation discussed above.  
Moreover, the available VA treatment records make no 
reference to any treatment for pneumonia, peptic ulcer 
disease (after July 1976), Alzheimer's disease, or cerebral 
vascular accidents.  Records of such treatment, if in 
existence, would be relevant to the appellant's claim for 
service connection for the cause of the veteran's death and 
should be obtained.   In addition, it is apparent that the 
veteran also received considerable private medical treatment 
over the years for at least some of these disorders and that 
the full clinical record of this treatment is not currently 
in the claims folder.  Such records should also be obtained 
prior to further appellate consideration of this case.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)

The Board also notes that there has been a significant change 
in the law during the pendency of this appellant's appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Accordingly, the issue of 
service connection for the cause of the veteran's death must 
also be remanded to the RO so that it can again adjudicate 
this issue in light of this recent statutory provision. 

In so doing, the RO should also ensure that all development 
required by the Veterans Claims Assistance Act of 2000 has 
been undertaken in regard to the issue of service connection 
for the cause of the veteran's death and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue of service connection for the cause of the 
veteran's death that is currently on appeal at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992).  

In view of the foregoing, the issue of entitlement to service 
connection for the cause of the veteran's death is REMANDED 
to the RO for the following action:  

1. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard 
the RO should contact the claimant and 
inform her of the VA's heightened duty 
to assist her in the development of 
her claim for service connection for 
the cause of the veteran's death under 
the Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to her claim.  

2. The RO should also contact the 
appellant and ask her to provide, to 
the extent possible, the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, both VA and non VA, who 
treated the veteran for cerebral 
vascular accidents, Alzheimer's 
disease, peptic ulcer disease, and 
respiratory symptoms, including 
pneumonia, at any time from 1964 to 
the present.  When the appellant 
responds and provides any necessary 
authorizations, the named health care 
providers should be asked to provide 
copies of all clinical records 
documenting their treatment for these 
disorders, that are not already in the 
claims folder.  (These records should 
include all pertinent records from the 
VA Medical Center in Pittsburgh, 
Pennsylvania, the Trinity Health 
System in Steubenville, Ohio, and the 
Lancia Country Club Manor in 
Steubenville, Ohio.)  

3. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

4. Then the RO should again adjudicate 
the appellant's claim for service 
connection for the cause of the 
veteran's death.  If this benefit 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellant consideration, if otherwise 
appropriate.  

No action is required of the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


